Order, Supreme Court, New York County (Daniel P Conviser, J.), entered on or about January 19, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the motion (see e.g. People v Hidalgo, 47 AD3d 455 [2008]). Defendant’s criminal history and prison disciplinary record were both very extensive and included violent conduct. Concur — Mazzarelli, J.E, Sweeny, Acosta, Renwick and DeGrasse, JJ. [Prior Case History: 26 Misc 3d 1204(A), 2010 NY Slip Op 50000(U).]